        Case 1:20-cv-11889-MLW Document 124 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                 Plaintiff,

                            v.                              CIVIL ACTION
                                                            NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                         Defendant.



    RESPONSE TO COURT ORDER OF MAY 21, 2021 BY SECRETARY WILLIAM
      FRANCIS GALVIN, MICHELLE TASSINARI, AND DEBRA O’MALLEY

       Defendants Secretary William Francis Galvin, Michelle Tassinari, and Debra O’Malley

hereby submit this response to the Court’s order of May 21, 2021. Defendants do not believe

that the disqualification of the presiding judge is required under 28 U.S.C. § 455(a) or 28 U.S.C.

§ 455(b) based on his association with Felicia Ellsworth, Esq. In any event, Defendants waive

any ground for disqualification relating to Ms. Ellsworth pursuant to 28 U.S.C. § 455(e).

                                              Respectfully submitted,

                                              Defendants,

                                              WILLIAM FRANCIS GALVIN, in his official and
                                              individual capacities, MICHELLE TASSINARI, in
                                              her individual capacity, and DEBRA O’MALLEY,
                                              in her individual capacity,

                                                 1
        Case 1:20-cv-11889-MLW Document 124 Filed 05/27/21 Page 2 of 2




                                            By their attorneys,

                                            MAURA HEALEY
                                            ATTORNEY GENERAL

                                            /s/ Adam Hornstine
                                            Anne Sterman (BBO No. 650426)
                                            Adam Hornstine (BBO# 666296)
                                            Assistant Attorneys General
                                            Office of the Attorney General
                                            One Ashburton Place
                                            Boston, MA 02108
                                            617-963-2048
                                            Anne.Sterman@mass.gov
                                            Adam.Hornstine@mass.gov

Date: May 27, 2021



                                 CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day, May
27, 2021, served the foregoing Report, upon all parties, by electronically filing to all ECF
registered parties, and paper copies will be sent to those indicated as non-registered ECF
participants.

                                            /s/ Adam Hornstine
                                            Adam Hornstine
